No. 99-40843
                                    -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 99-40843
                             Summary Calendar


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

JULIO CESAR HERNANDEZ-PINEDA,
also known as Gustavo Angel Garcia,
also known as Joaquin Gutierrez,

                                               Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-98-CR-621-1
                        --------------------
                           March 14, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

           Julio Cesar Hernandez-Pineda appeals on the sole ground

that the district court did not afford him the right to allocution

before imposing sentence.      The Government agrees that the sentence

should be vacated and the case remanded so that Hernandez-Pineda

may be afforded the right to allocution.

           The   district    court   shall,   before   imposing    sentence,

address the defendant personally and ask whether he wishes to make

a statement in his behalf and to present information in mitigation

of sentence.     See Fed. R. Crim. Proc. 32(a)(1)(C) (West 1999). The

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 99-40843
                                    -2-

sentencing court must “leave no room for doubt that the defendant

has   been    issued   a   personal   invitation   to    speak    prior   to

sentencing.”     United States v. Echegollen-Barrueta, 195 F.3d 786,

789 (5th Cir. 1999) (internal quotations and citation omitted). We

review the record de novo to determine whether the district court

afforded the defendant the right to allocution; the issue is not

subject to harmless or plain error analysis.            See      Echegollen-

Barrueta, 195 F.3d at 789.

             The record demonstrates that the district court did not

comply with Rule 32(a)(1)(C).         Accordingly, Hernandez-Pineda’s

sentence is VACATED and the case is REMANDED for resentencing.

             VACATED and REMANDED.